Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 2, line 11, filed 09 August 2022, with respect to the rejection of Claims 1-10 and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho; Claims 11-13 under 35 U.S.C. 103 as being unpatentable by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho, and in further view of Takemura et al. (United States Patent Publication No. US 2018/0024434 A1), hereinafter Takemura; and Claim 14 under 35 U.S.C. 103 as being unpatentable by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho, and in further view of Kamemoto et al. (United States Patent Publication No. US 2017/0293224 A1), hereinafter Kamemoto; have been fully considered but they are not persuasive. Firstly, Applicant argues that the present application exhibits unexpected results, i.e. a secondary consideration. MPEP § 2131.04 states: “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).” Thus, with regards to the rejections of record, secondary considerations, such as unexpected results, are irrelevant.
2.	Secondly, Applicant argues that Synthesis Example 1 of Ho fails to teach the resin (A-2) of the present application. MPEP § 2123(I) states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” Also, MPEP § 2123(II) states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” For said reasons, a narrow reading of Ho that a working example therein which fails to teach the resin (A-2) of the present application is insufficient basis to withdraw the rejection of record. While Synthesis Example 1 of Ho teaches the utilization of 6FAP, the specification of Ho teaches (Paragraphs [0037-0070]) a resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group and contains a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end. Specifically, Paragraph [0057] of Ho teaches both the use of 6FAP and TFMB, i.e. 2,2′-bis(trifluoromethyl)benzidine, as alternative aromatic diamine reactants. TFMB is the diamine compound utilized in all working examples of the A-2 resins in the present application. Thus, Ho teaches a resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group.
3.	Thirdly, Applicant argues that Ho fails to teach a resin within the scope of (A-2) of the present application which comprises a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end. Ho teaches (Paragraph [0059]) states: “E1 to E4 of the polyimide represented by Formulas 1 and 2 are each polymer terminal capping the ends of the polyimide, and any material used in the art can be used without limitation, but non-limiting example[s include:] . . . N-(4-Aminophenyl)maleimide.” N-(4-Aminophenyl)maleimide (pictured below) comprises a heterocyclic skeleton having at least one or more nitrogen atoms and since it’s a capping agent, it is subsequently located at the molecular end. 

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale
 
Thus, Ho teaches a resin within the scope of (A-2) of the present application which comprises a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end.
4.	Fourthly, Applicant again argues that the working examples fail to teach a resin (A-2) the present application. Again, as previously stated, the working examples of Ho do not comprise the entirety of the teaching of Ho, but instead the complete disclosure of Ho comprises the entirety of the teaching of Ho. As previously stated, Ho teaches the diamine compound utilized by all of the working examples of the present application and a capping agent which comprises a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end as satisfying the limitations of the claims of the present application, to say nothing of the tetracarboxylic acid dianhydride, which comprise resin within the scope of the A-2 resins of the present application. And thus, the A-2 resin of the present application is taught by Ho.
5.	The Applicant’s further arguments are a reiteration that Ho fails to teach a resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group and contains a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end. As previously stated, Ho teaches the diamine compound utilized by all of the working examples of the present application and a capping agent which comprises a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end as satisfying the limitations of the claims of the present application, to say nothing of the tetracarboxylic acid dianhydride, which comprise resin within the scope of the A-2 resins of the present application. And thus, the A-2 resin of the present application is taught by Ho. For said reasons, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho.
10.	Regarding Claims 1-10 and 17-20, Ho teaches (Paragraphs [0037-0070]) an alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof. Ho teaches (Paragraphs [0037-0070]) a resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group and contains a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end. Ho teaches (Paragraphs [0037-0070]) a compound having a quinonediazide structure. Ho teaches (Paragraph [0071]) a solvent. Ho teaches (Paragraphs [0037-0070]) the resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group and contains a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end contains a polyimide structure represented by general formula (1) of the present application. Ho teaches (Paragraphs [0037-0070]) the positive photosensitive resin composition contains 5 parts by mass or larger and 50 parts by mass or smaller of the resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof, each of which has no alkali-soluble group and contains a heterocyclic skeleton having at least one or more nitrogen atoms at a molecular end relative to 100 parts by mass of the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof. Ho teaches (Paragraphs [0037-0070]) the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof contains a structure represented by the following general formula (2) and/or (3) of the present application. Ho teaches (Paragraphs [0037-0070]) “Z” in the general formulae (2) and (3) of the present application is a divalent group represented by the following general formula (4) or (5) of the present application. Ho teaches (Paragraph [0035]) an interlayer insulation film which is a cured film of the positive photosensitive resin composition. Ho teaches (Paragraph [0080]) a surface protective film being a cured film of the positive photosensitive resin composition. Ho teaches (Paragraph [0035]) an electronic component having the interlayer insulation film. Ho teaches (Paragraph [0035]) an electronic component having the surface protective film.
11.	Regarding Claims 15-16, Ho teaches (Paragraph [0080]) forming a photosensitive material film by coating the positive photosensitive resin composition. Ho teaches (Paragraph [0080]) a heat treatment. Ho teaches (Paragraph [0080]) exposing the photosensitive material film with a high energy beam having a wavelength of 190 to 500 nm or an electron beam via a photomask. Ho teaches (Paragraph [0080]) developing with a developer of an alkaline aqueous solution. Ho teaches (Paragraph [0080]) heating and post-curing a film on which a pattern is formed at a temperature of 200 to 300°C.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
13.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho, and in further view of Takemura et al. (United States Patent Publication No. US 2018/0024434 A1), hereinafter Takemura.
15.	Regarding Claims 11-12, Ho teaches all limitations of Claim 1 of the present application above. However, Ho fails to explicitly teach the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof furthermore comprising a structural unit represented by general formulae (6) and/or (8) of the present application. Furthermore, Ho fails to explicitly teach the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof in the general formula (6) of the present application is an organic group selected from any one of groups represented by general formulae (10), (11), (12) and (13) of the present application.
16.	Takemura teaches (Paragraphs [0077-0086 and 0095-0102]) the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof furthermore comprising a structural unit represented by general formulae (6) and/or (8) of the present application. Takemura teaches (Paragraphs [0077-0086 and 0095-0102]) the alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof in the general formula (6) of the present application is an organic group selected from any one of groups represented by general formulae (10), (11), (12) and (13) of the present application. Takemura teaches (Paragraphs [0032]) said structures improve the composition’s solubility to allow for the use of a general-purpose organic solvent and/or allows for a cured film having high elongation and low warpage.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Takemura to utilize alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof furthermore comprising a structural unit represented by general formulae (6) and/or (8) of the present application and alkali-soluble resin containing at least one or more structures selected from a polyimide structure, a polybenzoxazole structure, a polyamide-imide structure, and a precursor structure thereof in the general formula (6) of the present application is an organic group selected from any one of groups represented by general formulae (10), (11), (12) and (13) of the present application. Doing so would result in an improved solubility and/or allows for a cured film having high elongation and low warpage, as recognized by Takemura.
18.	Regarding Claims 13, Ho teaches all limitations of Claim 1 of the present application above. However, Ho fails to explicitly teach further comprising one or two or more kinds of crosslinking agents selected from an amino condensate modified by formaldehyde or formaldehyde-alcohol; a phenol compound having two or more methylol groups or alkoxymethylol groups by average in one molecule; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a glycidyl group; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a substituent represented by formula (C-1) of the present application; and a compound containing two or more nitrogen atoms having a glycidyl group represented by formula (C- 2) of the present application.
19.	Takemura teaches (Paragraphs [0181-0200]) further comprising one or two or more kinds of crosslinking agents selected from an amino condensate modified by formaldehyde or formaldehyde-alcohol; a phenol compound having two or more methylol groups or alkoxymethylol groups by average in one molecule; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a glycidyl group; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a substituent represented by formula (C-1) of the present application; and a compound containing two or more nitrogen atoms having a glycidyl group represented by formula (C-2) of the present application. Takemura teaches (Paragraphs [0181-0200]) said structures improve the strength of the cured product and to form a more preferable cured film.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Takemura to further comprising one or two or more kinds of crosslinking agents selected from an amino condensate modified by formaldehyde or formaldehyde-alcohol; a phenol compound having two or more methylol groups or alkoxymethylol groups by average in one molecule; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a glycidyl group; a compound in which a hydrogen atom of a phenolic hydroxy group is substituted with a substituent represented by formula (C-1) of the present application; and a compound containing two or more nitrogen atoms having a glycidyl group represented by formula (C-2) of the present application. Doing so would result in improved strength of the cured product, as recognized by Takemura.

21.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Ho et al. (Korean Patent Publication No. KR 2013-0013202 A), hereinafter Ho, and in further view of Kamemoto et al. (United States Patent Publication No. US 2017/0293224 A1), hereinafter Kamemoto.
22.	Regarding Claims 14, Ho teaches all limitations of Claim 1 of the present application above. However, Ho fails to explicitly teach a compound to generate an acid by heating.
23.	Kamemoto teaches (Paragraphs [0103-0108]) a compound to generate an acid by heating. Takemura teaches (Paragraphs [0103-0108]) said compound enhances the heat resistance, the chemical resistance and the hardness of the composition when cured.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Takemura to further comprising a compound to generate an acid by heating. Doing so would result in enhanced heat resistance, chemical resistance and hardness of the composition when cured, as recognized by Takemura.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
26.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
27.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/05/2022